Citation Nr: 1002441	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  02-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for a skin disability, 
including as secondary to herbicide exposure.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  

These claims came before the Board of Veterans' appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  This matter was remanded in June 2004 and 
August 2007.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a hearing before the Board in 
December 2003.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss was not manifested during service 
or for many years after service, nor is right ear hearing 
loss otherwise causally or etiologically related to service.

2.  A skin disease or rash was not manifested during service 
or for many years after service, nor is a skin disease or 
rash otherwise related to the Veteran's active duty service, 
including exposure to herbicides. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service, nor may right ear hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).  

2.  A skin disease or rash was not incurred in or aggravated 
by service, nor may a skin disease or rash be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1154, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The initial notification in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in October 2001, June 2004 and July 2005.  In February 
2007, the Veteran was provided with notice of the types of 
evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability ratings and effective dates to 
be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains several 
reports of VA examinations.  The collective examination 
reports obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the Veteran's appeal.  

Service Connection Criteria 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Right Ear Hearing Loss

Factual Background & Analysis

The Veteran has claimed entitlement to right ear hearing loss 
due to noise exposure while serving as a weapons infantryman.  

A service Report of Medical Examination dated in June 1968 
for enlistment purposes reflects that the Veteran's right ear 
was clinically evaluated as normal.  A Report of Medical 
History dated in November 1968 reveals that the Veteran 
checked the 'no' boxes for 'ear, nose, or throat trouble' and 
'hearing loss.'  A service Report of Medical Examination 
dated in November 1968 reflects that the Veteran's right ear 
was clinically evaluated as normal.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
-
10

A Report of Medical History dated in June 1970 for separation 
purposes reveals that the Veteran checked the 'no' boxes for 
'ear, nose, or throat trouble' and 'hearing loss.'  A Report 
of Medical Examination for separation purposes dated in June 
1970 reflects that the Veteran's right ear was clinically 
evaluated as normal.  

A September 1993 letter from Dr. B.M.W. reflects that Dr. 
B.M.W. diagnosed bilateral noise induced hearing loss, 
greater on the left.  

A July 2005 letter from Dr. G.E.U. reflects that Dr. G.E.U. 
treated the Veteran since January 1998, at which time Dr. 
G.E.U. diagnosed right ear hearing loss.  

The Veteran underwent a VA examination in October 2005.  He 
reported difficulty understanding conversation and localizing 
sound since service.  Speech recognition testing showed a 
score of zero percent for the right ear.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
70
100
100
95
105

The examiner diagnosed a mild to profound sensorineural 
hearing loss in the right ear from 250 to 8000 Hertz (Hz).  
The examiner noted that speech recognition was poor in the 
right ear (the right ear was not useable for purposes of 
speech recognition).  The examiner opined that it is less 
likely than not that the hearing loss in the right ear was 
due to military service.  The examiner reasoned that normal 
hearing was noted in the right ear on audiogram performed in 
November 1968.  The examiner also noted that an audiogram 
performed in 1993 indicated normal hearing in the right ear.  

The Veteran underwent another VA examination in September 
2009.  He reported occupational noise exposure resulting from 
a 30 year work history with a government printing press 
company, brief work history as a construction worker, and a 
brief history as a trash compactor worker.  He stated that he 
had recreational noise exposure resulting from previous 
hunting activities.  The examiner opined that the Veteran's 
right ear hearing loss is not caused by or a result of 
military noise exposure.  The examiner reasoned that the 
service audiograms revealed normal hearing in the Veteran's 
right ear.  The examiner noted that the Veteran reported a 
history of recreational noise exposure resulting from hunting 
activities.  In addition, the Veteran worked at a government 
printing press company.  The examiner noted that hearing loss 
reported in 1998 was noted 28 years post separation from 
service.  

Thus, upon review of the evidence of record, there is no 
documented hearing loss by VA standards and no diagnosis of 
hearing loss in service, no complaints of hearing loss until 
many years after service, and VA examiners who opined that it 
is less likely than not that current hearing loss is related 
to military service. 

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Veterans Appeals (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  However, a comparison of 
inservice audiological test results does not show any upward 
shift in tested thresholds during service.  Moreover, in the 
present case multiple medical examiners, after examining the 
Veteran and reviewing the inservice audiometric test results, 
found no basis for attributing the Veteran's current right 
ear hearing loss to service.  

Additionally, the Board notes that the lack of any evidence 
of continuing right ear hearing loss for many years between 
the period of active duty and the evidence showing right ear 
hearing loss is itself evidence which tends to show that no 
right ear hearing loss was incurred as a result of service.  
Moreover, there is no medical evidence showing that right ear 
hearing loss manifested itself to a degree of 10 percent or 
more within one year from the date of separation from active 
service, and therefore service connection for right ear 
hearing loss may not be presumed to have had its onset in 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board notes that, on a Report of Medical History for 
separation purposes, the Veteran checked the 'no' boxes for 
'ear, nose, or throat trouble' and 'hearing loss.'  This 
suggests that the Veteran himself did not believe that he had 
any ongoing hearing loss at that time.  Moreover, the 
clinically normal finding on separation examination is 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no right ear 
hearing loss was present at that time.  The Board views the 
examination report as competent evidence that there was no 
right ear hearing loss at that time.  Although the Veteran 
has asserted that his hearing loss is due to acoustic trauma 
in service, the fact remains, however, that he did not 
complain of hearing loss during service, and has not provided 
any medical evidence showing findings or a diagnosis of 
hearing loss until many years after service.   

Finally, the Board believes it significant that the VA 
medical examiners opined that the current right ear hearing 
loss was not etiologically related to service.  The Board 
finds that these opinions are entitled to considerable weight 
and are competent evidence regarding causation of the 
disability at issue.  The Board has considered the Veteran's 
own lay statements to the effect that right ear hearing loss 
is causally related to service.  However, the Veteran is not 
competent to provide a medical nexus opinion between right 
ear hearing loss and an injury, disease, or event of service 
origin.  In the Board's opinion, a nexus in this case 
requires medical expertise.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  Where, as here, the 
determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that right ear hearing loss is related to an 
injury, disease, or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is not such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  
38 U.S.C.A. § 5107(b).

Skin Disability

Factual Background & Analysis

Service treatment records do not include any references to 
skin complaints or clinical findings related to skin disease 
or rash.  Service Reports of Medical Examinations dated in 
November 1968, and in June 1970 for separation purposes, 
reflect that the Veteran's skin and lymphatics were 
clinically evaluated as normal.  A Report of Medical History 
dated in June 1970 for separation purposes reflects that the 
Veteran checked the 'no' box for skin diseases.  

The Veteran underwent a VA examination in December 2004.  He 
reported difficulty with itching over his body for many, many 
years and that he has had abnormality in the thumbnail and 
the first fingernail on both hands since service.  He stated 
that he developed this problem in the nails from falling in 
rice paddies in Vietnam.  He reported problems with itching 
and he stated that he was exposed to many agents when he was 
in Vietnam.  

Following physical examination, the examiner diagnosed 
pruritus secondary probably to xerosis of the skin over his 
body.  The examiner ruled out underlying medical causes of 
pruritus.  The examiner diagnosed koilonychia (spoon nails) 
of the thumb and first finger on both hands, undetermined 
etiology.  The examiner opined that these conditions are 
probably as likely as not related to service in Vietnam.  

The Veteran underwent another VA examination in September 
2009.  He reported that a skin rash began in 1969 after he 
walked through an area which had been sprayed and had a 
"strange smell and made him cough and his eyes burn."  He 
stated that he began to itch the next day, and that it became 
very intense a week later.  He reported that this problem 
affected his back, neck, chest and thighs with burning and 
intense itching.  He stated that the condition began to be a 
regular problem in 1972-73, and has progressed to this day.  

Following physical examination, the examiner diagnosed 
pruritis, etiology unknown.  The examiner noted that, after 
thorough review of the record, there was no mention of any 
skin problem referable to his claim; and most of all, there 
was no dermatologic or general medical acknowledgement of the 
Veteran's claim.  Therefore, the examiner opined that "the 
lack of evidence on the part of the Veteran justifies the 
opinion that his claim as it now stands was due to a service 
event."  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his skin 
disease or rash is etiologically related to service or any 
incident therein.  On separation from service, the Veteran's 
skin and lymphatics were clinically evaluated as normal.  The 
clinically normal finding on separation examination is 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no skin disease or 
rash was present at that time.  The Board views the 
examination report as competent evidence that there was no 
skin disease or rash at that time.  

The record does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of a continuing skin disease or rash for over 34 years 
between the period of active duty and the evidence showing 
treatment for a skin disease or rash is itself evidence which 
tends to show that no skin disease or rash was incurred as a 
result of service.  

The Board notes that a nexus opinion was provided by the 
September 2009 VA examiner.  The examiner stated that "the 
lack of evidence on the part of the Veteran justifies the 
opinion that his claim as it now stands was due to a service 
event."  Based upon a careful review of the VA examination 
report and the examiner's statements contained therein, the 
examiner's statement appears to be a typographical error.  
The overall impression of the examination report indicates 
that the current skin disability is not service connected.  

The Board has considered the December 2004 VA examiner's 
opinion that the Veteran's skin disability was probably as 
likely as not related to service in Vietnam.  However, no 
rationale was given.  Moreover, the December 2004 VA examiner 
also stated that the skin disability was of undetermined 
etiology.  The Board finds that the December 2004 opinion is 
of diminished probative value.  The Board notes that the 
September 2009 VA examiner gave a detailed rationale for the 
opinion that the Veteran's skin disability was not related to 
service.  The Board therefore finds that the September 2009 
VA examination findings are entitled to more weight than the 
December 2004 examination findings.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Veteran contends that the skin disease or rash may have 
resulted from Agent Orange exposure during his Vietnam 
service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e), as to veterans who served in Vietnam during a 
certain time period, certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents such as 
Agent Orange.  According to the Veteran's service records, he 
served in the Republic of Vietnam during the Vietnam Era, 
therefore, his exposure to toxic herbicides is presumed.  See 
38 U.S.C.A. §§ 1116, 1154.

The Board notes that the record does not contain any 
diagnosis of the Veteran's skin disease or rash that matches 
any disease listed in 38 C.F.R. § 3.309(e).  The Secretary of 
the Department of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (2003).  Therefore, 
service connection for the claimed disability cannot be 
granted on the basis of the presumptive regulations relating 
to exposure to Agent Orange.

The Board has considered the Veteran's own lay statements to 
the effect that a skin disability is causally related to 
service.  However, the Veteran is not competent to provide a 
medical nexus opinion between a skin disability and an 
injury, disease, or event of service origin.  In the Board's 
opinion, a nexus in this case requires medical expertise.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Where, as here, the determinative issue involves a question 
of a medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that a skin disability is related to 
an injury, disease, or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is not such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for right ear hearing loss is not 
warranted.  

Service connection for a skin disability, including as 
secondary to herbicide exposure, is not warranted.  


REMAND

The Board notes that a November 2009 Informal Hearing 
Presentation reflects that the Veteran's representative 
indicated that the Veteran's PTSD may have increased in 
severity since the last VA examination in December 2004.  In 
view of the November 2009 Informal Hearing Presentation, and 
the time that has passed since the most recent VA 
examination, the Board believes it reasonable to afford the 
Veteran an opportunity to report for another VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the current severity of his PTSD.  The 
claims file must be made available to the 
examiner for review.  All examination 
findings should be clearly reported to 
allow for application of VA rating 
criteria for PTSD.  

2.  Then the RO should readjudicate the 
matter on appeal.  If the claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the claimant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


